DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 9, 2022 has been entered.

Examiner’s Comment
Examiner draws Applicant’s attention to the status identifiers for claims 1-11.  The status identifiers should indicate “(Withdrawn)”, rather than “(Previously Withdrawn)”.
Examiner draws Applicant’s attention to canceled claims 19 and 20.  The text of canceled claims should not be included when presenting the claims pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-18, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s amended independent claim 12 recites in part “a narrow particle size distribution of between about 1.3 and about 2.0”.  Applicant’s amended independent claim 12 does not recite a corresponding frame of reference, or any limitation(s), that define the particle size distribution as a whole so as to ascertain in said context what the term ‘narrow’ means.  In the last paragraph of page 18, Applicant’s specification as originally filed discloses in part the following: “An example of the narrow size distribution of the present pigment particles can be seen for example in Figures 2 and 3, which display the sizes of particles of two samples of the present mica-containing pigment composition.”  When viewing Applicant’s Figures 2 and 3 as originally filed, neither the X nor the Y axes are labelled.  The graphs of Figures 2 and 3 do not disclose what the subject matter represented truly is.  Even if a person of ordinary skill in the art before the effective filing date of the present application could identify which axis is represented by, for instance, size of the particles, and which axis is represented by, for instance, a distribution value, which is a guess and not a certainty by any means, the graphs of Figures 2 and 3 do not even disclose units of measurement.  Examiner posits any attempt to amend Figures 2 and 3 to, for example, add a unit of measurement, is highly likely to raise a new matter rejection under 35 USC 112(a).  As presently constituted, examiner, and likely too a person of ordinary skill in the art before the effective filing date of the present application, cannot interpret either the graph of Figure 2 or the graph of Figure 3 and ascertain an “example of the narrow size distribution of the present pigment particles” according to Applicant’s specification as originally filed.  As a result, examiner can neither read Applicant’s specification as originally filed nor view Applicant’s Figures 2 and 3 as originally filed and understand how either disclosure serves as an “example of the narrow size distribution of the present pigment particles”.  For this reason, the aforementioned claim language “a narrow particle size distribution of between about 1.3 and about 2.0” of Applicant’s amended independent claim 12 is considered indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Appropriate correction is required.

The term “narrow” in line 8 of amended independent claim 12 is a relative term which renders the claim indefinite. The term “narrow” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant’s amended independent claim 12 does not recite a corresponding frame of reference, or any limitation(s), that define the particle size distribution as a whole so as to ascertain in said context what the term ‘narrow’ means.  In the last paragraph of page 18, Applicant’s specification as originally filed discloses in part the following: “An example of the narrow size distribution of the present pigment particles can be seen for example in Figures 2 and 3, which display the sizes of particles of two samples of the present mica-containing pigment composition.”  When viewing Applicant’s Figures 2 and 3 as originally filed, neither the X nor the Y axes are labelled.  The graphs of Figures 2 and 3 do not disclose what the subject matter represented truly is.  Even if a person of ordinary skill in the art before the effective filing date of the present application could identify which axis is represented by, for instance, size of the particles, and which axis is represented by, for instance, a distribution value, which is a guess and not a certainty by any means, the graphs of Figures 2 and 3 do not even disclose units of measurement.  Examiner posits any attempt to amend Figures 2 and 3 to, for example, add a unit of measurement, is highly likely to raise a new matter rejection under 35 USC 112(a).  As presently constituted, examiner, and likely too a person of ordinary skill in the art before the effective filing date of the present application, cannot interpret either the graph of Figure 2 or the graph of Figure 3 and ascertain an “example of the narrow size distribution of the present pigment particles” according to Applicant’s specification as originally filed.  As a result, examiner can neither read Applicant’s specification as originally filed nor view Applicant’s Figures 2 and 3 as originally filed and understand how either disclosure serves as an “example of the narrow size distribution of the present pigment particles”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2013/0295504 A1 to Tyagi et al. (hereinafter “Tyagi”) in view of United States Pre-Grant Patent Application Publication No. 2006/0040194 A1 to Sugiura et al. (hereinafter “Sugiura”).

Referring to Applicant’s independent claim 12, Tyagi teaches a mica-containing pigment composition (See Abstract; par. [0044]; the metallic dry toner particles of Tyagi are equivalent to Applicant’s claim term “a mica-containing pigment composition”) comprising spherical pigment particles (pars. [0034-35], [0056] of Tyagi), the pigment particles comprising a polymer material with mica flakes incorporated therein and thereon (pars. [0044], [0047-48], [0059] of Tyagi), the mica flakes comprising mica particles (par. [0062] of Tyagi), wherein a diameter of the mica particles is between 15 μm and 40 μm (pars. [0021], [0056], [0097], [0130], [0185] of Tyagi) and a thickness with a dimension below 1 μm (par. [0058]; Tyagi teaches the particles are substantially two-dimensional particles having opposed main surfaces or faces separated by a relatively minor thickness dimension; Tyagi teaches the particles can be characterized in having an aspect ratio [the ratio of main face equivalent circular diameter to thickness] of at least 2 and typically of at least 5, and up to and including 40; Tyagi teaches the particles have an average equivalent circular diameter of at least 2 μm and up to and including 50 μm; Given Tyagi teaches the particles have an average equivalent circular diameter of at least 2 μm and up to and including 50 μm and an aspect ratio of at least 2 and up to and including 40, the corresponding thickness of said particle is at least approximately 1 μm [2 μm/2] to up to and including 0.05 μm [2 μm/40]; said values of Tyagi are “below 1 μm” according to Applicant’s amended claim language), wherein a polyester is used in a production of the mica-containing pigment composition (pars. [0047], [0051], [0054], [0090] of Tyagi), the polyester comprising a polyester resin (par. [0051]; the propoxylated bisphenol A fumarate of Tyagi is equivalent to Applicant’s claim term “a polyester resin”), and wherein the polymer material comprises a water-soluble polymer that comprises a polymeric stabilizer (pars. [0048], [0050]; any one of polyvinyl acetate, poly(acrylonitrile), polyvinyl chloride, poly(acrylamide), poly(acrylic acid), poly(methacrylic acid), polyvinyl pyrrolidine, poly(vinyl methyl ether), poly(isobutylene), polyvinylpyrrolidone or polymethacrylate of Tyagi is equivalent to both Applicant’s claim terms “a water-soluble polymer” and “a polymeric stabilizer”) used for the production of the mica-containing pigment composition (pars. [0034-35], [0044], [0047-48], [0051], [0056], [0059], [0090] of Tyagi).  The mica particle diameter range and implicit thickness range taught by Tyagi render obvious Applicant’s claimed ranges.  The mica particle diameter range taught by Tyagi lies within Applicant’s claimed range of “between 5 μm and 200 μm”. MPEP 2144.05 [R-10.2019] (I) The implicit mica particle thickness range taught by Tyagi is identical to or lies within Applicant’s claimed range of “below 1 μm”. MPEP 2144.05 [R-10.2019] (I)
Although Tyagi teaches the mica-containing pigment composition comprises spherical pigment particles (See Abstract; pars. [0034-35], [0044], [0056] of Tyagi), Tyagi does not teach explicitly the pigment particles of the composition have “a circularity of between about 0.93 and about 0.999 and a narrow particle size distribution of between about 1.3 and about 2.0” according to Applicant’s claim language.
However, Sugiura teaches a toner which is excellent in shelf stability for a long term by producing the toner through controlling the dispersion condition of the wax around the toner surface and through improving, not only the off-set resistance of the toner for rendering the fixing properties of the toner advantageous, but also the blocking resistance of the toner (See Abstract of Sugiura).  Sugiura teaches the toner (par. [0079] of Sugiura) contains a binder resin (pars. [0102-121] of Sugiura), a colorant (pars. [0122-124] of Sugiura), and a wax (pars. [0080-97] of Sugiura).  In at least one embodiment, Sugiura teaches the toner has a volume average particle diameter (Dv) of 3.0 μm to 8.0 μm, and a ratio (Dv/Dn) of the volume average particle diameter (Dv) to the number average particle diameter (Dn) of 1.00 to 1.40 (par. [0158]; the (Dv/Dn) ratio of Sugiura is equivalent to Applicant’s claim term “a narrow particle size distribution”).  When Dv/Dn is more than 1.40, Sugiura teaches the resolution ability of the image is lowered (par. [0160] of Sugiura).  In at least one embodiment, Sugiura teaches the toner has an average circularity of preferably 0.93 to 1.00 (par. [0162] of Sugiura).  When the circularity of the toner is less than 0.93 which is an irregular shape being far from sphere, Sugiura teaches satisfactory transfer property of the toner and an image having a high quality and no smear can be difficultly obtained (par. [0162] of Sugiura).  Sugiura teaches such particles having an amorphous form have many contact points with a medium having a smooth surface, such as a photoconductor and the charge is concentrated in an ejected end portion of such particles, so that such particles have a larger attaching force through the van der Waals force or the image force than that of the particles having a relatively spherical shape (par. [0162] of Sugiura).  Sugiura teaches in electrostatic transferring step, therefore, irregularly formed toner particles are selectively transferred within the toner which contains irregularly formed toner particles and spherical toner particles, as a result an image missing on character or line portions is occurred (par. [0162] of Sugiura).  There are also problems in that the remained toner on the photoconductor has to be removed, a cleaner needs to be equipped therefor, and a toner yield (a usage ratio of the toner for forming the image) is lowered (par. [0162] of Sugiura).  There is a reasonable expectation the metallic dry toner particles of Tyagi can be modified further to adopt the circularity of the toner particles taught by Sugiura.  Although Tyagi teaches the dry toner particles can be prepared via dry blending (pars. [0087-97] of Tyagi), Tyagi also teaches the dry toner particles can be prepared via emulsion aggregation and dispersion (par. [0106] of Tyagi).  Likewise, Sugiura also teaches dry toner particles can be prepared via dispersion using an emulsion (pars. [0134], [0136], [0151], [0153], [0155], [0157], [0224-225]; Example 1 of Sugiura) and achieves dry toner particles exhibiting and possessing an average circularity of preferably 0.93 to 1.00 (par. [0162] of Sugiura).  As Tyagi recognizes and appreciates the dry toner particles can be prepared via emulsion aggregation and dispersion (par. [0106] of Tyagi), and Sugiura teaches dry toner particles prepared via dispersion using an emulsion (pars. [0134], [0136], [0151], [0153], [0155], [0157], [0224-225]; Example 1 of Sugiura) achieve an average circularity of preferably 0.93 to 1.00 (par. [0162] of Sugiura), a person having ordinary skill in the art before the effective filing date of the present application would recognize and appreciate the dispersion method of Tyagi can be carried out using Sugiura’s teachings to achieve dry toner particles exhibiting and possessing both the narrow particle size distribution and average circularity of the dry toner particles of Sugiura.  And, just as Tyagi teaches the metallic dry toner particles are spherical (See Abstract; pars. [0034-35], [0044], [0056] of Tyagi), Sugiura explains why spherical toner particles exhibiting a specific circularity demonstrate improved performance over irregularly shaped particles (par. [0162] of Sugiura).  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify further the metallic dry toner particles of Tyagi and adopt the circularity dimension taught by Sugiura.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given Sugiura teaches it is difficult to obtain a high quality image with no smear when the toner particles exhibit and possess a circularity less than 0.93 and have an irregular shape (par. [0162] of Sugiura).
Sugiura teaches the circularity of the toner particle is calculated by detecting optically the toner particle and by dividing the perimeter of a cross section of the toner particle with that of a round circle having the same area as that of the cross section of the toner particle (par. [0163] of Sugiura), which is the inverse relationship to Applicant’s claimed circularity, that is, “wherein the circularity refers to a circumference of a circle of an equivalent area divided by an actual perimeter of a central cross-section of a particle”.  When taking the inverse of the average circularity range taught by Sugiura, the resultant the average circularity range of Sugiura becomes 1.00 to 1.08, which still reads on Applicant’s claimed circularity range.  As such, the inverse of the average circularity range taught by Tyagi as modified by Sugiura renders obvious Applicant’s claimed range.  When comparing the lowest endpoint of the inverse of the average circularity range taught by Tyagi as modified by Sugiura and the highest endpoint of Applicant’s claimed range, the lowest endpoint of the inverse of the average circularity range taught by Tyagi as modified by Sugiura is close enough to the highest endpoint of Applicant’s claimed range of “between about 0.93 and about 0.999”. MPEP 2144.05 [R-10.2019] (I) The narrow particle size distribution range taught by Tyagi as modified by Sugiura renders obvious Applicant’s claimed range.  The narrow particle size distribution range taught by Tyagi as modified by Sugiura overlaps Applicant’s claimed range of “between about 1.3 and about 2.0” MPEP 2144.05 [R-10.2019] (I)
	The claim language “the polymeric stabilizer initially combined with the mica particles and the polyester resin as a part of the production of the mica-containing pigment composition, wherein the polyester resin and the polymeric stabilizer are then dissolved into a water-miscible organic solvent with the mica particles to form a fluid mixture that includes the mica particles, wherein a polar solvent is then added to the fluid mixture at a predetermined rate, wherein pigment particles then precipitate from the fluid mixture as a part of the production of the mica-containing pigment composition and wherein the polar solvent is used as an antisolvent to induce precipitation of mica pigment comprising the mica particles from the fluid mixture” is product-by-process language. MPEP 2113 [R-10.2019] (I)  While the aforementioned process steps do not recite explicitly a step setting forth how the resultant pigment particles comprise “a polymer material with mica flakes incorporated therein and thereon” according to Applicant’s claim language, the claimed structure presumably is meant to be implied and said process steps are expected to impart said distinctive structural characteristics to the resultant pigment particles.  However, Tyagi alone teaches the resultant pigment particles comprise “a polymer material with mica flakes incorporated therein and thereon” (pars. [0044], [0047-48], [0059] of Tyagi) according to Applicant’s claim language and appears identical to Applicant’s claimed pigment composition.  Tyagi alone teaches a pigment composition that is either identical or only slightly different than Applicant’s claimed pigment composition defined by the aforementioned product-by-process claim language.  For these reasons, the pigment composition of Tyagi is the same as or obvious from Applicant’s claimed pigment composition even though Applicant’s claimed pigment composition is made from a different process.
	The recitations “spherical pigment particles having glosses in a range of about 10 GU to 70 GU” and “a narrow particle size distribution of between about 1.3 and about 2.0” are inherent within and/or obvious in light of the teachings of Tyagi as modified by Sugiura.  The spherical pigment particles of Tyagi as modified by Sugiura comprise polymer material, e.g., water soluble polymer; mica flakes, e.g., mica particles; and, polyester, e.g., polyester resin, that are identical or substantially identical to the claimed polymer material, mica flakes and polyester of Applicant’s claimed spherical pigment particles.  Furthermore, the spherical pigment particles of Tyagi as modified by Sugiura exhibit and possess a structure, i.e., a polymer material with mica flakes, e.g., mica particles, incorporated therein and thereon, that is identical or substantially identical to the claimed structure of Applicant’s claimed spherical pigment particles.  Moreover, the mica flakes, e.g., mica particles, of Tyagi as modified by Sugiura exhibit and possess dimensions, e.g., diameter and thickness, that are identical or substantially identical to the diameter and thickness of the claimed mica particles of Applicant’s claimed spherical pigment particles.  With respect to the property of gloss and the mica particles, Applicant’s specification as originally filed discloses the following: “The size of the mica particles influences the appearance of a surface coated with the present composition, with smaller mica particles providing a less reflective and more opaque finish and larger particles providing a more reflective and transparent finish. Mica particles between about 1 and about 25 microns generally impart a "satin" (glossy, relatively less reflective) finish to a surface, particles between about 10 and about 60 microns generally impart a more reflective finish (having "luster"), and particles between about 20 and about 150 microns can impart an even more reflective finish (having "glitter").” (page 8, second paragraph of Applicant’s specification as originally filed).  Given the spherical pigment particle of Tyagi as modified by Sugiura and Applicant’s claimed spherical pigment particles share the identical or substantially identical constituents, structure, and constituent dimensions, the resultant spherical pigment particle of Tyagi as modified by Sugiura also naturally exhibits and possesses the identical or substantially identical properties, e.g., gloss and narrow particle size distribution, as Applicant’s claimed spherical pigment particle.  For these reasons, the recitations “spherical pigment particles having glosses in a range of about 10 GU to 70 GU” and “a narrow particle size distribution of between about 1.3 and about 2.0” are inherent within and/or obvious in light of the teachings of Tyagi as modified by Sugiura. 

Referring to Applicant’s claim 13, Tyagi as modified by Sugiura teaches the pigment particles have an average circularity whose inverse is 1.00 to 1.08 (par. [0163] of Sugiura; See explanation set forth in the rejection of independent claim 12) and wherein the pigment composition comprises a powder coating applicable to a substrate by electrostatic spraying of the pigment particles to the substrate with an electrostatic device (pars. [0037], [0041], [0114], [0016-117], [0121] of Tyagi).  The inverse of the average circularity range taught by Tyagi as modified by Sugiura renders obvious Applicant’s claimed range.  When comparing the lowest endpoint of the inverse of the average circularity range taught by Tyagi as modified by Sugiura and the highest endpoint of Applicant’s claimed range, the lowest endpoint of the inverse of the average circularity range taught by Tyagi as modified by Sugiura is close enough to the highest endpoint of Applicant’s claimed range of “between about 0.95 and about 0.995”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 14, Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP 2144.04 [R-10.2019] (IV) (A) In the instant case, there is no evidence to suggest the modified dry metallic toner particle of Tyagi as modified by Sugiura would perform differently than Applicant’s claimed mica-containing pigment composition if said modified dry metallic toner particle were scaled up in size to Applicant’s claimed range of “between about 50 microns and about 250 microns”.  For this reason, the modified dry metallic toner particle of Tyagi as modified by Sugiura renders obvious Applicant’s claimed mica-containing pigment composition.

Referring to Applicant’s claim 15, Tyagi as modified by Sugiura teaches the mica is present in the particles in an amount of at least 20% by weight and up to and including 50% by weight (par. [0069] of Tyagi).  The mica weight percent range taught by Tyagi as modified by Sugiura renders obvious Applicant’s claimed range.  The mica weight percent range taught by Tyagi as modified by Sugiura lies within Applicant’s claimed range of “between about 2% and about 60% by weight of the pigment particles”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 16, Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP 2144.04 [R-10.2019] (IV) (A) In the instant case, there is no evidence to suggest the modified dry metallic toner particle of Tyagi as modified by Sugiura would perform differently than Applicant’s claimed mica-containing pigment composition if the mica particles contained within said modified dry metallic toner particle were scaled up in size to Applicant’s claimed range of “between about 5 microns and about 150 microns”.  For this reason, the modified dry metallic toner particle of Tyagi as modified by Sugiura renders obvious Applicant’s claimed mica-containing pigment composition.

Referring to Applicant’s claim 17, Tyagi as modified by Sugiura teaches the composition has a metallic color (par. [0025] of Tyagi).

Referring to Applicant’s claim 18, the teaching “wherein the composition has a gloss in the range of from about 10 GU to about 70 GU” is inherent within and/or obvious in light of the teachings of Tyagi as modified by Sugiura.  Tyagi as modified by Sugiura teaches a modified dry metallic toner particle comprising constituents and a spherical structure that are identical or substantially identical to Applicant’s claimed mica-containing pigment.  Given both the structural and compositional similarities, the modified dry metallic toner particle of Tyagi as modified by Sugiura naturally exhibit and possess the same properties as Applicant’s claimed mica-containing pigment. MPEP 2112.01 [R-10.2019] (II)  For this reason, the teaching “wherein the composition has a gloss in the range of from about 10 GU to about 70 GU” is inherent within and/or obvious in light of the teachings of Tyagi as modified by Sugiura.

Referring to Applicant’s claim 21, Tyagi as modified by Sugiura teaches the polyester resin comprises an amorphous polyester resin formed by reacting a diol with a diacid in a presence of an optional catalyst (par. [0051] of Tyagi).  The claim language “an amorphous polyester resin formed by reacting a diol with a diacid in a presence of an optional catalyst” is product-by-process language. MPEP 2113 [R-10.2019] (I)  Tyagi as modified by Sugiura teaches the amorphous polyester resin is a condensation polymer, e.g., a polymeric esterification product of a polycarboxylic acid and a diol (par. [0051] of Tyagi), which reads on Applicant’s claim language “an amorphous polyester resin formed by reacting a diol with a diacid in a presence of an optional catalyst”.

Referring to Applicant’s claim 22, Tyagi as modified by Sugiura teaches the polyester resin comprises a linear amorphous polyester resin (par. [0051]; the propoxylated bisphenol A fumarate of Tyagi is equivalent to Applicant’s claim term “a linear amorphous polyester resin”).

Response to Arguments
Applicant's claim amendments and remarks filed in the Amendments after Final Office action on September 9, 2022 have been fully considered but they are not persuasive.
In pages 8-15 of their remarks, Applicant sets forth the entire rejection of independent claim 12 as set forth in the Final Official action mailed May 10, 2022.  Applicant then asserts the method of fabricating the spherical pigment particles of Tyagi is totally different than Applicant’s approach, i.e., method of fabrication.  In particular, Applicant focuses on the use of wax in Tyagi’s method.  Applicant asserts the inventors have demonstrated additives such as wax are most likely not beneficial for the integrity of the final cured powder coating on the substrates due to resultant peeling or chipping off.  Applicant also asserts the resultant claimed particles are larger, more circular and no wax is need for lubrication, etc.  Applicant then discusses at length Tyagi’s use of wax.  Next, Applicant asserts the invention is completely “bottom up” and the Tyagi and Sugiura references do not achieve the same quality of particles via conventional extrusion and grinding.  Applicant asserts the inventor’s approach can control the particle growth, size and circularity without grinding and classification.  Applicant asserts further Tyagi and/or Sugiura cannot accomplish this [controlling particle growth, size and circularity] with their extrusion methods and furthermore, emulsion aggregation is impossible with these mica particles.  Applicant asserts further yet Tyagi has not established by evidence that other methods will work.  Next, Applicant asserts Tyagi is also incapable of modifying its toner to adopt the circularity as to Applicant’s particles unless Tyagi can soften the particles and do some type of mechanical treatment, which does not seem possible given Tyagi’s reliance on wax.  Applicant then discusses briefly, again, the technical issue(s) with using wax.  Next, Applicant asserts the inventor’s approach utilizes a controlled precipitation method, not emulsion aggregation/dispersion, and the polymeric stabilizer washes away.  Next, Applicant draws attention to the newly amended claim language recited in independent claim 12.  For these reasons, Applicant asserts the rejection to claim 12, and claims 13-18, 21 and 22 depending therefrom, under 35 USC 103 is traversed and respectfully requests withdrawal of said rejection.
Examiner disagrees.  Applicant’s remarks drawn to the method of fabricating the claimed spherical pigment particles largely serve as a rebuttal to the determination that certain language of independent claim 12 was identified as “product-by-process” language.  According to MPEP 2113 [R-10.2019] (II), “Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product.”  However, when reading Applicant’s remarks, Applicant has not “come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product”.  Applicant has provided no evidence beyond the arguments made by Applicant’s representative.  “The arguments of counsel cannot take the place of evidence in the record.” MPEP 2145 [R-10.2019] (I)  Moreover, when reviewing the Tyagi reference with respect to the use of wax, Tyagi teaches explicitly useful waxes include silicone resins that can be softened and discusses other similar, suitable waxes (par. [0081] of Tyagi).  Applicant’s assertion Tyagi would require “some type of mechanical treatment” to “soften the particle” “which does not seem possible given Tyagi’s reliance on wax” overlooks Tyagi’s explicit teachings to the contrary.  Next, as far as the newly amended claim limitations Applicant mentioned, the pending rejection of independent claim 12, and claims 13-18, 21 and 22 depending therefrom, under 35 USC 103 set forth therein addresses said newly amended claim limitations.  For these reasons, Applicant’s remarks are not considered persuasive and the claim rejection under 35 USC 103 as set forth in the Final Official action mailed May 10, 2022 is maintained.

Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731